EXHIBIT Warrant Certificate No. THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF) HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE. Effective Date: June 16, 2009Void After: June 16, 2014 WAFERGEN BIO-SYSTEMS, INC. WARRANT TO PURCHASE COMMON STOCK WaferGen Bio-systems, Inc., a Nevada corporation (the “Company”), for value received June 16, 2009 (the “Effective Date”), hereby issues to [](the “Holder”) this Warrant (the “Warrant”) to purchase,
